tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date uil release number release date legend org organization name org address dear xx date address address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia december 20xx this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interests of your founder and principal officer as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure publication year period ended 20xx12 ' form 886a department of the treasury - internal explanation of items name of taxpayer ein revenue service schedule no exhibit or org legend org organization name motto motto secretary dace 2np onoe 6th qth 5th g xx date cm-1 cm-2 fair xyz state city city cm fair-1 fair-2 fair-3 fair- emp-1 emp-2 emp secretary director director wk-1 wk ha gth gth elke cop 13t co-1 thru co-31 15th goth 218t aath payer-lthru payer -12 a5th t aeth o7th ogth 29t 4t 5th gt 7th gth oth g payer payee-1 payee rete a9t companies rot ait issue is org operating exclusively for motto charitable and educational_purposes described in internal_revenue_code irc sec_501in which no part of its net_earnings inure to the benefit of any private_shareholder_or_individual facts organizing documents org referred to as the organization was formed on january 20xx for purposes within the meaning of sec_501 the service recognized the foundation as an organization exempt from tax as an organization described in sec_501 and classified it as a publicly_supported_organization described in sec_509 in a determination_letter dated may 20xx the articles of incorporation state that the organization’s specific purpose in article ii b community sports activity - conducting clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport is operated exclusively for educational_purposes and qualifies for exemption under sec_501 article ii c said organization is organized exclusively for charitable motto and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code the articles include all the clauses required under sec_501 including the prohibition on inurement of any part of the net_income or assets of the corporation to any director officer member thereof the organization and affiliated entities the organization’s board consisted of bm-1 who also goes by the name bm-1 bm-3 and bm- organization’s form_1023 application on february 20xx org applied to the service for exemption under sec_501 the organization stated on its application that its proposed activities will be ministry services bm-1 building gods church healing the sick and teaching financial conducted by bm-3 form 886-a rev department of the treasury - internal_revenue_service page -1- year period ended 20xx12 ' form 886a department of the treasury - internal schedule no exhibit explanation of items revenue service or name of taxpayer ein org prosperity spiritually mentally and physically internet website to teach communicate and worship nationally and worldwide sic part ii question what are or what will be the sources of financial support the organization responded membership donations marketing for contributions sales of cd’s and tapes in question the organization described that its fundraising program was its website sell of cd’s and tapes consultant bm-2 _ sic on its application form_1023 page the organization stated its governing body was bm-1 pres bm-3 secretary bm-2 director the organization listed on its application that the officers’ annual compensation was n a the service sent letter from the organization on march 20xx stating that the form_1023 application was incomplete and the service needed more information to verify that the legal requirements for exemption have been met the letter requested conformed copy of articles of incorporation that have been filed with the state of xyz amended the articles approved by of filed with the proper state official the organizational document submitted by org did not meet the organizational_test of sec_501 a list of questions regarding the organization’s church status on t service received a fax from the organization seeking public charity status as opposed to church status a chronology and complete description of all past activities of your organization as well as activities planned for the next three years the information submitted did not contain sufficient detail to fully describe proposed activities describe in detail how you carry on or plan to carry on your motto activities by priests prophets pastor ministers in forums by radio or television through recorded or print media and the internet state whether your organization has audio video or literature of its own state how your recording and publishing activities further your exempt_purpose state how your recording or publishing activities are distinguishable from for- profit enterprises state whether your video or literature is distributed free of charge if not what is used to determine the sales_price describe your method of distribution for literature and videos indicate whether your video or literature will be copyrighted if so whose the copyright held by agent was unable to obtain any response to the above questionnaire form_990 the organization did not file a form_990 for the 20xx tax_year form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer department of the treasury - internal schedule no exhibit explanation of items revenue service ein or org year period ended 20xx12 the service mailed letter on february 20xx to the organization asking for it to complete form credit counseling and form_990 filing_requirements the organization reported its gross_receipts were for one year or less dollar_figure and reported total assets dollar_figure organization’s revenues and activities in 20xx motto the organization and bm-1 bm-1 received the following payments for creating and maintaining websites for for-profit businesses o o s d o o payer payer-1 payer-1 payer-1 payer-1 payer-1 payer-1 payer-2 payer-3 payer-3 payer-3 payer-4 payer-5 payer-4 payer-4 payer-6 payer-6 payer-6 payer-7 payer-7 payer-7 payer-7 payer-8 a o a l d o f f v p b f f h f a p a a f h f a f f a payee bm-1 bm-1 bm-1 bm-1 bm-1 bm-1 check date 20kx 20kx 20kx 20xx 20xx 20xx computer work computer work website computer work computer work payee-1 20kxk web-site payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 20xx 20xx 20xx motto website web work 20xx 20xx 20xx 20kx 20kx 20xx cash website hosting final payment march motto 20xx 20k 20kx 20xx website website website payment payee-1 20kxk web-site form 886-acrev department of the treasury - internal_revenue_service page -3- ‘form 886a department of the treasury - internal name of taxpayer explanation of items ein revenue service schedule no exhibit or org year period ended 20xx12 co-1 co-1 the co-1 xyz reduced energy bill up to co-1 contracted with org org’s would hand out pamphlets and also assist individuals complete the co-1 application the organization was to be paid a capitation fee for each new customer enrolled in the program is a program that allows low-income households a the organization shared booths with co-1 and distributes pamphlets for the co-1 at fairs the fairs that the organization handed out pamphlets were fair-1 fair-2 fair-3 fair-4 the organization also mailed out pamphlets the organization also submitted a copy of one television broadcast on dvd that it produced for the co-1 the dvd consists of bm-1 and emp-1 supervisor of the co-1 discussing the program and how to qualify for the program and two advertisements for org the discussion is approximately minutes next on the dvd is a gospel music video of emp-2 performing this segment lasts approximately six minutes the video then solicits volunteers and donations of love offerings followed by an advertisement for org’s multimedia services motto motto and email list distribution with the organization giving reference cites the total length of the dvd wa sec_27 minutes and seconds the camera men for the video was cm-1 and cm-2 the organization also submitted a dvd containing a public service announcement it produced for in the citu for black history month celebration the announcement wa sec_34 seconds channel the organization also stated that the organization conducted internet broadcast but has not shown this internet broadcast activity to the service the organization stated that the broadcast aired on co-2 to dollar_figure subscribers and production and airing cost was dollar_figure plus the video camera receipt the organization has not shown any documentation to the service to sustain its claim that the production cost was dollar_figure the invoice provided shows that the camera was paid for in cash for dollar_figure on december 20xx the camera purchase is not reflected in the organization’s bank statements the organization’s receipts for the co-1 co-1 co-1 co-1 co-1 co-1 co-1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee-1 payee-1 payee-1 payee-1 20xk 20xx 20xx 20xx 20xx 20xk co-1 co-l co-1l co-l co-1 co-1 form 886-a rev department of the treasury - internal_revenue_service page -4- year period ended 20xx12 form 886a name of taxpayer department of the treasury - internal schedule no exhibit explanation of items revenue service ein or org co-1 co-1 co-1 co-1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee-1 payee-1 20xk 20xx 20xx co-1 co-1 co-1 co-1 the organization had links on its website during the year under audit and currently for services that are unrelated to its exempt_purpose offering music cd’s in total ranging from dollar_figure to dollar_figure web services motto motto motto and different email services the organization also accepted donations cash and non-cash items on its website and sold an ebook authored by bm-1 organization did not have any cd sales in 20xx that it stopped online transactions in 20xx despite the fact that the services are still present on the website bm-1 stated to the service that the according to bm-1 other activities conducted by the organization include bm-1 spoke at youth graduation for basketball players approximately six times held approximately four seminars on restoring credit credit seminars are held at co-3 and are community events telling about the basics of credit book - form the book is available on the website in cd format for dollar_figure the book is available for purchase donation request however those who were unable to donate were given the book for free during the seminar - building and repairing credit score only available in e-book meditation - non traditional ministry services on a spiritual level the organization received vehicle donations - per the initial interview approximately vehicles in 20xx totaling dollar_figure payee-1 is contracted with has a of nonprofits individuals donating their vehicle choose which monerett will receive the donation funds list the actual receipts per the bank statements show that the organization received only dollar_figure from payer amt dollar_figure dollar_figure dollar_figure payee payee-1 payee-1 payee-1 date 20xx 20xx 20xx form 886-a rev department of the treasury - internal_revenue_service page -5- year period ended 20xx12 form 886a department of the treasury - internal schedule no exhibit explanation of items revenue service or name of taxpayer ein org dollar_figure dollar_figure dollar_figure payee-1 payee-1 20xx 20xx revenues other the organization receives donations from the public in the form of cash or check payer cm-1 cm-1 cm-1 cm-1 cm-1 cm-1 payee bm-1 bm-1 bm-1 bm-1 bm- amt dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rent utility bill date purpose 20xx 20xx _ rent march 20xx april 20xx 20xx may 20xx rent rent rent rent the organization has not explained to the service why bm-1 was receiving rent payments or what activity was conducted to generate rent income and how such activity furthered its exempt_purpose payer payer-9 amt dollar_figure payee bm-1 date purpose 20xx funeral bm-3 escrow the organization has not explained to the service why this check was paid to bm-1 and how this activity furthered its exempt_purpose payer payer-10 co-4 payer-11 payer-9 payer-12 amt payee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee-1 bm-1 bm-1 bm-1 bm-1 date memo business explanation credit tutoring loan web loan donation donation love offering donation the organization has not explained to the service why services and donations were paid to bm-1 rather than org the organization did not fully explain what services constitute credit tutoring for check number for dollar_figure form 886-a cev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer ein schedule no exhibit or year period ended 20xx12 org cm-2 co-5 dollar_figure dollar_figure payee-1 payee-1 20xx 20xx tv ad donation the following are escrow payments and ‘loans’ made by bm-1 to the org in which no contracts exist the loans were purportedly used for general_expenses purchase of supplies upgrades equip stated in the minutes that they are for years at no interest bm-1 bm-1 bm-1 bm-1 bm-1 bm-1 bm-1 bm-2 bm-2 bm-2 bm-2 bm-1 bm-1 bm-1 bm-1 bm-1 bm-2 loan donation funeral bm-3 escrow loan loan loan loan 20xx 20xx _10 20xx 20kx 20kx 20kx 20xx cash cash cash cash payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 payee-1 20xx 20xx 20kx 20xx 20kx 20xx 20xx 20xx 20kx 20kx cash loan loan donation loan loan loan loan loan loan loan dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bm-1 informed the service that the organization did not pay him a salary and that bm-1 spent his time full- time with the organization and did not have any other job or employment the source of money constituting the loans to the organization are from real_estate mortgage loans from property owned by bm-1 the money was used from escrow to pay for the funeral of bm-3 organization’s expenses in 20xx the organization’s bank statements for checking co- checking account revealed the following expenses kk ke ok ' check number from co-31 was paid to bm-1 trustee totaling dollar_figure for co-32 form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer ein schedule no exhibit or year period ended 20xx12 org bank card payments payee total dollar_figure dollar_figure dollar_figure co-6 credit cards gas co-7 co-8 co-9 co-10 co-11 co-12 co-13 co-14 co-15 counter withdrawals counter check counter check atm withdrawals checks payee bm-1 dollar_figure tax collector dollar_figure personal credit cards dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure date 20xx 20xx throughout the year total 20xx dollar_figure parcel check number was for property_tax for address city xyz bm-1’s personal address check number dollar_figure co-2 co-16 co-17 co-1 co-18 co-19 co-20 co-23 co-21 co-22 unknown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check number dated 20xx form 886-acev department of the treasury - internal_revenue_service page -8- year period ended 20xx12 form 886a department of the treasury - internal explanation of items name of taxpayer ein revenue service schedule no exhibit or org form_4564 information_document_request idr was mailed to the organization on june 20xx asking the organization to provide the purpose of each expense and how did each expense further the organization's exempt_purpose provide supporting documentation the organization did not provide any supporting documentation in the form of receipts or any other contemporaneous substantiation to show how these expenditures further the organization’s exempt_purpose the organization’s response to the idr was a resolution of board_of directors of org inc which simply stated that the treasurer of this corporation is hereby authorized and directed to reimburse bm-1 president for moneys advanced and expensed incurred and paid for by and in connection with the proper business purposes of this corporation the only substantiation provided by the organization include a receipt from co-24 for a vault purchase for dollar_figure an invoice from wk-1 for dollar_figure regarding co-25 receipt from co-26 for dollar_figure all of which do not relate to the organization’s exempt_purpose the organization did provide a receipt for cash purchase for a camera and equipment from co-27 for dollar_figure however this expenditure is not reflected in the organizational_expenses listed above in this report the organization the organization has not shown to the service that these expenditures furthered its exempt_purpose law a requirement for exemption under sec_501 sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a crev department of the treasury - internal_revenue_service page -9- year period ended 20xx12 form 886a department of the treasury - internal explanation of items name of taxpayer ein revenue service schedule no exhibit or org sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code b cases existence of a substantial single non-exempt purpose can destroy exemption under c better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes c cases where exemption under c was revoked due to inurement or private benefit unitary mission church of long island petitioner v commissioner of internal revenue respondent 74_tc_507 filed date--the court found net_earnings benefited private individuals --petitioner’s financial decisions are controlled by x one of petitioner’s ministers and his wife x received widely fluctuating ‘parsonage allowances’ over a three year period as compensation_for leading sunday services and for being available for pastoral counseling there is no evidence in the administrative record of any differing duties that he performed over these years held petitioner is not entitled to exemption from federal taxation under sec_501 a and c i r c as amended because a part of its net_earnings inures to the benefit of private shareholders or individuals people of god community petitioner v commissioner of internal revenue respondent 75_tc_127 filed date- the tax_court decided that a portion of gross earnings inured to the benefit of private shareholders or individuals the court stated an organization will qualify under sec_501 only if it is organized and operated exclusively for exempt purposes form 886-a rev department of the treasury - internal_revenue_service page -10- year period ended 20xx12 form 886a department of the treasury - internal schedule no exhibit explanation of items revenue service or name of taxpayer ein org no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and it devotes no substantial part of its activities to political or lobbying activity respondent argues that petitioner’s loan policies and ministers’ compensation each demonstrate both private_inurement of net_earnings and prohibited private purposes while not necessarily identical the prohibitions against private_inurement and private purposes overlap to a great extent we will confine our discussion herein to the private_inurement issue the burden falls upon petitioner to establish the reasonableness of the compensation paid to donhowe and petitioner’s other ministers 74_tc_531 petitioner has failed to do so inasmuch as the record on this point contains little more than conclusory assertions and the fact that dowhowe’s compensation was partly based on his personal needs moreover the method by which ministers’ compensation was determined shows clearly that a part of petitioner’s net_earnings was paid to private shareholders or individuals in 412_f2d_1197 ct_cl a wide variety of devices were employed including fees commissions excessive rental payments loans and excessive_salaries to divert the organization's funds to its founder l ron hubbard and his immediate_family the principle of inurement was summarized when the court stated what emerges from these facts is the inference that the hubbard family was entitled to make ready personal_use of the corporate earnings in john marshall law school v u s u s t c ct_cl in which the court found that the commissioner acted properly in revoking exemption under sec_501 on the grounds of inurement to the controlling officers and their families the inurement included but was not limited to payments to the families as follows automobile education and travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment in 30_tc_642 filed date code sec_101 --same as code sec_501 under opinion the judge stated sec_101 of the internal_revenue_code_of_1939 in so far as here material provides for exemption from taxation of corporations organized and operated exclusively for educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual the respondent determined that the petitioner was not entitled to exemption from taxation under sec_101 for the years ended date and date the basis of his determination was that five individuals members of the jennings group shared in petitioner’s form 886-a rev department of the treasury - internal_revenue_service page -11- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer ein schedule no exhibit or year period ended 20xx12 org net_earnings as the result of the payment to them of excessive and unreasonable rent for real_estate leased to or used by petitioner and as the result of the construction by petitioner of buildings and improvements which attached to and became part of their real_estate the burden of proving that the respondent erred in his determination was on the petitioner it has not sustained this burden in us-ct-app-5 ustc birmingham business college inc john ike griffith hulon a spears and audrey spears carl b carter and jewell carter and jewell carter petitioners v commissioner of internal revenue respondent apr the court found that taxpayer an incorporated business college owned and operated by a brother and two sisters was not a tax-exempt educational substantial portions of its net_earnings were distributed to its owner-operators for their personal benefit in us-ct-app-8 ustc dollar_figure cleveland chiropractic college a corporation petitioner v commissioner of internal revenue respondent -- date affirming tax_court 21_tcm_1 dec big_number m tcmemo_1962_1 code sec_101 --similar to code sec_501 --the court found a college was not entitled to exemption from corporate_income_tax for where part of the net_earnings of the college was found to have inured to the benefit of one of its trustees through payment of his personal expenses revrul_73_127 1973_1_cb_221 jan a nonprofit organization that operates a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training to hard-core unemployed does not qualify for exemption from income_tax advice has been requested whether the activities of the organization described below qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of where the organization otherwise qualifies for such exemption the organization was formed to operate a retail grocery store to sell food to residents of a poverty area at prices substantially lower than those charged by competing grocery stores to provide free grocery delivery service to residents who need it to participate in the federal food stamp program and to provide job training for unemployed residents the store is operated by a staff of employees experienced in the retail food industry the store is operated in a manner similar to profit-making businesses in the area but has a smaller markup than the competing stores the organization is organized as a nonprofit corporation and no individual has any proprietary interest in its earnings the store’s gross earnings are used principally to pay salaries and other customary operating_expenses incurred in the operation of a retail grocery store and to expand the operations of the store about two percent of earnings is retained as surplus to be used as a contingency reserve form 886-acrev department of the treasury - internal_revenue_service page -12- form 886a department of the treasury - internal name of taxpayer explanation of items ein revenue service schedule no exhibit or org year period ended 20xx12 about four percent of the store’s earnings is allocated for use in a continuous training program for the hard-core unemployed the organization selects only individuals from the hard-core unemployed of the poverty area for training in the various jobs in a retail food store the training program includes lectures demonstrations of retail store techniques and on-the-job training a trainee receives a small salary during the training period at the conclusion of his training he is qualified for employment in the retail food industry the organization does not plan for the majority of the trainees to continue as its employees rather they are expected to seek employment elsewhere in the retail food industry and new trainees are selected for the program sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that to be exempt an organization must be both organized and operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the under-privileged and the advancement of education sec_1_501_c_3_-1 a of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities the organization’s purpose of providing job training for the hard-core unemployed is charitable and educational within the meaning of the common_law concept of charity sec_501 of the code and sec_1_501_c_3_-1 and sec_1_501_c_3_-1 a of the regulations however the organization’s purpose of operating a retail grocery store where food is sold to residents of a poverty area at low prices is not recognized as a charitable purpose under the basic common_law concept of charity and within the meaning of sec_501 of the code and sec_1_501_c_3_-1 of the regulations although the nature of the job training in this case is primarily on-the-job training and thus requires the existence of an operating business as its campus the size and manner of the food store operation and the facts relating to the actual purpose of the undertaking evidence that the operation of the store as a low cost retail grocery outlet is in itself an independent objective of the organization this is true notwithstanding that the store operation is used in part as a vehicle for the training program it is conducted on a scale larger than is reasonably necessary for the performance of the organization’s training program and was not intended to nor does it in fact serve solely as a vehicle for carrying out the training program of the organization form 886-a rev department of the treasury - internal_revenue_service page -13- year period ended 20xx12 form 886a department of the treasury - internal explanation of items name of taxpayer ein revenue service schedule no exhibit or org neither may the store operation be characterized as an investment or business undertaking for the production_of_income for use in carrying on qualified charitable purposes of the organization the facts show that such is not the purpose of the undertaking but that the store is operated in part for the purpose of providing a low cost retail grocery outlet in the community as an end in itself thus it is concluded that operation of the store and operation of the training program are two distinct purposes that is ends or objects sought to be accomplished by the organization through use of its resources since the former purpose is not a recognized charitable purpose the organization is not organized and operated exclusively for charitable purposes accordingly it is held that the organization does not qualify for recognition of exemption from federal_income_tax under sec_501 of the code rev_rul an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayer’s position is yet to be received government’s position is org operating exclusively for public charitable and educational_purposes described in internal_revenue_code irc sec_501in which no part of its net_earnings inure to the benefit of any private_shareholder_or_individual the government contends that org failed the operational_test of sec_501 on the following grounds form 886-acrev department of the treasury - internal_revenue_service page -14- ' form 886a name of taxpayer department of the treasury - internal schedule no exhibit year period ended explanation of items revenue service 20xx12 ein org or org’s earnings inured to the benefit of its private shareholders and a substantial part of the organization’s activities are in the furtherance of non exempt_activities thus it did not operate exclusively for one or more exempt purposes as required under sec_1_501_c_3_-1 org’s key officer and shareholder is bm-1 as he meets the definition of such under sec_1_501_a_-1 because he is a person having a personal and private interest in the activities of an organization bm-1 devoted all of his time to the organization and was not an employee nor did he received any salary or compensation from the organization the organization did not file any w-2 or forms 1099-misc on behalf of bm-1 org’s earnings inured to its shareholders by way of paying the organization’s funds for the personal expenses of its shareholder bm-1 org paid bm-1’s personal credit card expenses totaling property_tax payment for bm-1’s personal_residence totaling dollar_figure co-6 for personal_use dollar_figure bank counter withdrawals totaling dollar_figure atm withdrawals totaling dollar_figure throughout the year check payable to the key officer bm-1 for dollar_figure on 20xx and the following other miscellaneous expenses co-2 co-16 co-17 co-1 co-18 co-19 co-20 co-23 co-21 dollar_figure dollar_figure dollar_figure dollar_figure a e a f g dollar_figure co-22 dollar_figure unknown dated dollar_figure the service asked the organization to show how each of these expenditures furthered the organization’s exempt_purpose and the organization was unable to show the service any contemporaneous substantiation or the purpose of these expenses thus org operated in a way that was comparable to the organizations described in birmingham business college cleveland chiropractic college and texas trade school and the organization engaged in substantial activities that were unrelated to the organization’s exempt_purpose a the organization’s web services generated dollar_figure and is unrelated to the organization’s exempt_purpose the web services consisted of maintaining websites for local businesses the web services represent of the organization’s activities form 886-a crev department of the treasury - internal_revenue_service page -15- year period ended 20xx12 ’ form 886a department of the treasury - internal name of taxpayer explanation of items ein revenue service schedule no exhibit or org b the organization also received dollar_figure from check number from co-31 which was payable to bm-1 trustee totaling dollar_figure for co-32 and deposited into org however bm-1 stated this amount was a loan to the organization the organization also received cash from bm-1 totaling dollar_figure for funeral bm-3 it appears these two amounts were earmarked for the funeral_expenses the receipts provided relating to the funeral totaled dollar_figure dollar_figure vault dollar_figure - attorney dollar_figure funeral services or of the organization’s total expenses and of the organization’s gross_receipts the organization’s gross_receipts were dollar_figure for 20xx although bm-1 asserts that the amounts he ‘loaned’ to the organization were in fact loans the mere declaration that the funds were intended on being loans is insufficient since the transaction fails to exhibit reliable indicia of debt see 627_f2d_1032 cir there was no promissory note or other evidence_of_indebtedness no interest charged no security or collateral no records maintained see vinikoor v commissioner tc memo the service contends that these amounts should have been included in the organization’s gross_receipts in which org would be liable for filing a form_990 conclusion as described above org’s recognition as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for c exempt purposes the organization’s income inured to and served the private interests of its shareholder form_1120 us income_tax return should be filed for tax years ending december 20xx subsequent returns are due no later than the day of the month following the close of the corporation’s accounting_period returns should be sent to the following mailing address form 886-a cev department of the treasury - internal_revenue_service page -16- tax exempt an government entities division org address department of the treasury internal_revenue_service tax exempt government entities golden gate avenue m sec_7401 san francisco ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
